                                           Case 3:21-mc-80007-SK Document 22 Filed 03/23/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAPLEBEAR INC.,                                     Case No. 21-mc-80007-SK
                                   8                    Plaintiff,
                                                                                             ORDER ON MOTION TO COMPEL
                                   9               v.

                                  10     UBER TECHNOLOGIES, INC.,                            Regarding Docket Nos. 1, 6, 10, 17
                                  11                    Defendant.

                                  12          Now before the Court is the motion filed by Maplebear, Inc. doing business as Instacart
Northern District of California
 United States District Court




                                  13   (“Instacart”) to compel compliance with a subpoena it issued to Uber Technologies, Incorporated

                                  14   (“Uber”).

                                  15          Federal Rule of Civil Procedure 45 governs discovery of nonparties by subpoena. The

                                  16   scope of the discovery that can be requested through a subpoena under Rule 45 is the same as the

                                  17   scope under Rule 26(b). Fed. R. Civ. P. 45 Advisory Comm.’s Note (1970) (“[T]he scope of

                                  18   discovery through a subpoena is the same as that applicable to Rule 34 and other discovery

                                  19   rules.”); Fed. R. Civ. P. 34(a) (“A party may serve on any other party a request within the scope of

                                  20   Rule 26(b).”). Rule 26(b) allows a party to obtain discovery concerning any nonprivileged matter

                                  21   that is relevant to any party’s claim or defense and that is “proportional to the needs of the case,

                                  22   considering the importance of the issues at stake in the action, the amount in controversy, the

                                  23   parties’ relative access to relevant information, the parties’ resources, the importance of the

                                  24   discovery in resolving the issues, and whether the burden or expense of the proposed discovery

                                  25   outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

                                  26          A court must protect a nonparty subject to a subpoena if the subpoena “requires disclosure

                                  27   of privileged or other protected matter” or the subpoena “subjects a person to undue burden.” Fed.

                                  28   R. Civ. P. 45(d)(3). A court must also limit discovery if it is unreasonably duplicative, if it can be
                                           Case 3:21-mc-80007-SK Document 22 Filed 03/23/21 Page 2 of 5




                                   1   obtained from a source that is more convenient or less burdensome, or if the burden of producing

                                   2   it outweighs its likely benefit. Fed. R. Civ. P. 26(b)(2)(C). Rule 45 also provides that the Court

                                   3   shall quash or modify a subpoena that imposes an undue burden. Fed. R. Civ. P. 45(d)(3)(A)(iii).

                                   4   “The Ninth Circuit has long held that nonparties subject to discovery requests deserve extra

                                   5   protection from the courts.” Lemberg Law LLC v. Hussin, 2016 WL 3231300, at *5 (N.D. Cal.

                                   6   June 13, 2016) (citation omitted).

                                   7          Here, Instacart seeks information from Uber, which announced in October 2019 that it was

                                   8   acquiring a majority interest in Instacart’s competitor Cornershop and in fact acquired that

                                   9   majority interest. Instacart contends in the underlying litigation in the U.S. District Court for the

                                  10   Eastern District of Texas that Cornershop “scraped” Instacart’s data and used it for Cornershop’s

                                  11   benefit. (Dkt. No. 1-3 (Maplebear Inc. DBA Instacart v. Cornershop Technologies, Inc., et al.,

                                  12   Case No. 2:20-cv-240, E.D. Texas).) Instacart alleges that Cornershop “copied and used without
Northern District of California
 United States District Court




                                  13   authorization thousands of copyrighted and licensed images, along with product descriptions,

                                  14   pricing data, and other information.” (Id.) Instacart alleges that Cornershop’s employees created

                                  15   accounts with Instacart to scrape Instacart’s data and that such actions violated the terms of service

                                  16   with Instacart. (Id.) Instacart brings claims under the Computer Fraud and Abuse Act, 18 U.S.C.

                                  17   §1030(g), Texas Harmful Access by a Computer Act, Tex. Penal Code §33.02, the Digital

                                  18   Millennium Copyright Act, 17 U.S.C. 17 U.S.C. §§ 1202(b)(1)-(3), and the Copyright Act, 17

                                  19   U.S.C. §501, and claims for common law unfair competition and civil conspiracy. (Id.)

                                  20          Instacart seeks six categories of information from Uber:

                                  21          1.      All documents concerning the scraping of data or images by, with the
                                  22                  involvement of, at the behest of, or for the benefit of Cornershop, whether
                                                      directly or indirectly, or Uber’s knowledge of the same.
                                  23          2.      All documents concerning Cornershop’s actual or contemplated use in the
                                                      United States of images, data, trademarks, or trade names without
                                  24                  permission from their owners, or Uber’s knowledge of the same.
                                              3.      All documents concerning any business model, forecasts, business plan,
                                  25
                                                      budget, or variance analysis for Cornershop in the United States, including
                                  26                  but not limited to ones concerning Cornershop as owned or subsumed
                                                      within Uber.
                                  27          4.      All documents concerning the past, present or future value, whether actual
                                                      or potential, of Cornershop’s business or operations in the United States.
                                  28          5.      All documents concerning any actual or potential benefits, costs, and/or
                                                                                          2
                                           Case 3:21-mc-80007-SK Document 22 Filed 03/23/21 Page 3 of 5




                                                         risk, whether monetary or nonmonetary, associated with the timing
                                   1                     Cornershop’s entry into the U.S. market.
                                   2          6.         All documents [Uber] relied on in preparing for the deposition notice
                                                         concurrently with this request for production.
                                   3
                                       (Dkt. No. No. 1-5.)
                                   4
                                              In addition, Instacart seeks to depose Uber on the following, related topics:
                                   5
                                              1.         The scraping of data or images by, with the involvement of, at the behest of,
                                   6                     or for the benefit of Cornershop, whether directly or indirectly, with Uber’s
                                                         knowledge of the same.
                                   7
                                              2.         Cornershop’s use in the United States of images, data, trademarks, or trade
                                   8                     names without permission from their owners, and Uber’s knowledge of the
                                                         same.
                                   9          3.         Business model, forecasts, business plan, budget, or variance analysis for
                                                         Cornershop in the United States, including but not limited to ones
                                  10                     concerning Cornershop as owned or subsumed within Uber.
                                              4.         The past, present or future value, whether actual or potential, of
                                  11
                                                         Cornershop’s business or operations in the United States.
                                  12          5.         Any actual or potential benefits, costs, and/or risk, whether monetary or
Northern District of California




                                                         nonmonetary, associated with the timing Cornershop’s entry into the U.S.
 United States District Court




                                  13                     market.
                                              6.         Uber’s search for, collection, and production of documents in connection
                                  14                     with this litigation.
                                  15   (Dkt. No. 1-5.)
                                  16          Instacart argues that it seeks this information from Uber to show damages for copyright
                                  17   infringement based on a theory of disgorgement or unjust enrichment. Instacart argues that one
                                  18   way that it can show that Cornershop gained unjust riches is by showing that Uber paid far more
                                  19   for its majority interest in Cornershop because of the intellectual property Cornershop pilfered
                                  20   from Instacart. The parties agree that a party may recover indirect profits where there is a sale of a
                                  21   company or its assets and the “infringement ‘may have actually influenced that purchasing
                                  22   decisions.’” Griffo v. Oculus VR, Inc., 2018 WL 6265067, at *13 (C.D. Cal. Sept. 18, 2018.)
                                  23          In response, Uber argues that Instacart should obtain this data from Cornershop and that
                                  24   Cornershop has agreed to provide the vast majority of the relevant information to Instacart in the
                                  25   underlying litigation and that the information provided in the underlying litigation is sufficient for
                                  26   Instacart to prepare its calculation of damages. Thus, Uber argues that the deposition subpoena is
                                  27   duplicative of information sought from Cornershop in the underlying litigation. The Court agrees
                                  28   that, in large part, the information Instacart seeks from Uber is duplicative of information sought
                                                                                           3
                                           Case 3:21-mc-80007-SK Document 22 Filed 03/23/21 Page 4 of 5




                                   1   from Cornershop in the underlying litigation. The only exceptions are the following: (1) any

                                   2   information about Uber’s knowledge, before the acquisition of the majority interest in Cornershop,

                                   3   of Cornershop’s practice of scraping intellectual property from Instacart’s website and valuation of

                                   4   that practice and the resulting data, and (2) Uber’s valuation of Cornershop’s large stock of images

                                   5   and pricing data that were taken from Instacart.1 However, the topics and categories of documents

                                   6   sought above are far broader than this narrow field. Thus, the Court GRANTS IN PART and

                                   7   DENIES IN PART the motion to compel compliance with the subpoena. Uber must provide the

                                   8   following: (1) documents showing, before its acquisition of the majority ownership interest in

                                   9   Cornershop, Uber’s knowledge or understanding of Cornershop’s scraping of data from Instacart’s

                                  10   website, and (2) documents discussing Uber’s valuation of Cornershop before the acquisition. The

                                  11   deposition topics will also be limited to those two topics. Uber must provide those documents to

                                  12   Instacart by March 31, 2021. The parties may schedule the deposition at their convenience but
Northern District of California
 United States District Court




                                  13   may seek the Court’s intervention if they are not able to agree upon a date.

                                  14          The Court GRANTS Instacart’s motion to seal the highlighted portions of “Plaintiff’s

                                  15   Statement of Position regarding Updated Status in Underlying Action” and the Exhibits A-J to the

                                  16   supporting Goldberg Declaration. (Dkt. No. 17.)

                                  17          The Court GRANTS IN PART and DENIES IN PART Instacart’s Motion to Seal (Dkt.

                                  18   No. 6). The highlighted portion of Instacart’s “Motion to Compel Uber Technologies, Inc.’s

                                  19   Compliance with Subpoena” is not confidential and thus the Court DENIES the motion as to that

                                  20   portion of the motion to seal. The Court finds that Exhibit 10 to the Parikh Declaration in support

                                  21   of Instacart’s Motion to Compel Uber Technologies, Inc.’s Compliance with Subpoena is

                                  22   confidential and thus GRANTS the motion to seal that document.

                                  23          The Court GRANTS IN PART and DENIES IN PART Instacart’s Motion to Seal. (Dkt.

                                  24   No. 10). The Court finds that the redacted portion of Instacart’s “Reply in Support of its Motion

                                  25   to Compel Uber Technologies, Inc.’s Compliance with Subpoena” is not confidential and thus

                                  26
                                              1
                                  27              Uber argues that it has no such information because Uber did not know or agree to any
                                       improper activity by Cornershop, but the process of responding to a subpoena under penalty of
                                  28   perjury does provide assurances for the party seeking information as required by the Federal Rules
                                       of Civil Procedure.
                                                                                        4
                                           Case 3:21-mc-80007-SK Document 22 Filed 03/23/21 Page 5 of 5




                                   1   DENIES the motion to seal that portion of the brief. The Court finds that Exhibit 3 to the “Yeats-

                                   2   Rowe Declaration ISO Instacart’s Reply Re: Motion to Compel Uber Technologies, Inc.’s

                                   3   Compliance with Subpoena” is confidential and GRANTS the motion to seal that document.

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 23, 2021

                                   6                                                  ______________________________________
                                                                                      SALLIE KIM
                                   7                                                  United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       5
